
	
		II
		112th CONGRESS
		1st Session
		S. 26
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Shaheen introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the percentage depletion allowance for certain hardrock mines, and to
		  use the resulting revenues from such repeal for deficit
		  reduction.
	
	
		1.Short titleThis Act may be cited as the
			 Elimination of Double Subsidies for
			 the Hardrock Mining Industry Act of 2011.
		2.Repeal of percentage
			 depletion allowance for certain hardrock mines
			(a)In
			 generalSection 613(a) of the
			 Internal Revenue Code of 1986 is amended by inserting (other than
			 hardrock mines located on lands subject to the general mining laws or on land
			 patented under the general mining laws) after In the case of the
			 mines.
			(b)General mining
			 laws definedSection 613 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(f)General mining
				lawsFor purposes of
				subsection (a), the term general mining laws means those Acts
				which generally comprise chapters 2, 12A, and 16, and sections 161 and 162 of
				title 30 of the United States
				Code.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			(d)Use of
			 resulting revenues for deficit reductionThe revenues resulting from the amendment
			 made by subsection (a) shall not be appropriated or otherwise made available
			 for any fiscal year, resulting in a reduction of the Federal budget deficit for
			 such fiscal year. If in any fiscal year there is no Federal budget deficit
			 (determined without regard to such revenues), such revenues shall be used for
			 reducing the Federal debt in such manner as the Secretary of the Treasury
			 considers appropriate.
			
